El Juez Asociado Sr. MacLeary,
emitió la siguiente opinión del Tribunal.
El demandado en el presente caso, Severo Aybar, fue acusado de delito de acometimiento y agresión, cometido en la persona de una mujer que se llama Ana Martinez. Se alegó que el delito se cometió en 4 de Mayo de 1904, en la Ciudad *533de San Juan. La acusación fué formulada en la Corte de Distrito de San Juan, en 14 del mismo mes. En el día 30 se celebró el juicio, y en el día 31 el demandado fué declarado culpable del delito de acometimiento y agresión, con circuns-tancias agravantes, y condenado á seis meses de cárcel y al pago de las costas. El acusado interpuso apelación en debido tiempo para ante esta Corte. No se encuentra en los autos pliego de excepciones; sin embargo, el Secretario de la Corte de Distrito bace constar que el acusado tow¿> excepción á la resolución de la Corte declarando impertinente la pregunta propuesta por el Secretario, inquiriendo si sabía que había otra persona que respondiera al nombre de Severo Aybar. Ordinariamente este punto no llamaría la atención, á no ser que se presentara en pliego de excepciones, habiendo de pre-sumirse que el demandado lo había renunciado, pero aún en el caso de que hubiera sido presentado en pliego de excepciones y aunque pudiera considerarse que la Corte cometió error al desestimar tal pregunta, sin embargo, como el objeto de la prueba era acreditar la identidad del acusado, aparece de las pruebas subsiguientes que fué un error sin importancia y que no le podía perjudicar, pues Manuel Ginorio, en su declara-ción dice que la persona acusada en este caso es la misma que fué condenada en la causa seguida en el Tribunal bajo el número 607, siendo esta la misma á la que se refería el Secre-tario, cuando se le propuso la citada pregunta por el acusado. En vista de que no puede haber duda de que el demandado es la persona que fué convicta formalmente del acometimiento en la persona de la misma mujer, es consiguiente que el error de la Corte, al desestimar la citada pregunta, si se considera que fué un error, no perjudicaba al acusado, y no puede causar la revocación de la sentencia. No habiéndose ofrecido otro motivo para la revocación de la sentencia, y apareciendo ser ésta correcta en todas sus partes y con arreglo á la ley, debe confirmarse.

Confirmada.

*534Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernandez, Pigueras y Wolf.